TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00243-CV



                                   Michael Akopov, Appellant

                                                  v.

                                 Richey & Young, P.C., Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
         NO. GN103468, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING


                             MEMORANDUM OPINION

               Appellant’s brief was due September 17, 2004. On October 6, 2004, appellant was

notified that his brief was overdue and given ten days to respond with an explanation for his failure

to file a brief. See Tex. R. App. P. 38.8(a)(1). Appellant was told that failure to comply would result

in his appeal being dismissed for want of prosecution. See id. To date, we have received no

response. Accordingly, we dismiss the appeal for want of prosecution. See id.; 42.3(b).




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Prosecution

Filed: November 12, 2004